ICJ_153_AccessPacificOcean_BOL_CHL_2013-06-18_ORD_01_NA_00_EN.txt.                        INTERNATIONAL COURT OF JUSTICE


                         REPORTS OF JUDGMENTS,
                      ADVISORY OPINIONS AND ORDERS


                    OBLIGATION TO NEGOCIATE
                   ACCESS TO THE PACIFIC OCEAN
                            (BOLIVIA v. CHILE)


                          ORDER OF 18 JUNE 2013




                              2013
                       COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                             (BOLIVIE c. CHILI)


                       ORDONNANCE DU 18 JUIN 2013




2 CIJ1046.indb 1                                        25/04/14 10:34

                                                Official citation :
                              Obligation to Negociate Access to the Pacific Ocean
                                   (Bolivia v. Chile), Order of 18 June 2013,
                                           I.C.J. Reports 2013, p. 223




                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                                (Bolivie c. Chili), ordonnance du 18 juin 2013,
                                           C.I.J. Recueil 2013, p. 223




                                                                                1046
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071161-6




2 CIJ1046.indb 2                                                                       25/04/14 10:34

                                                  18 JUNE 2013

                                                    ORDER




                    OBLIGATION TO NEGOCIATE
                   ACCESS TO THE PACIFIC OCEAN
                         (BOLIVIA v. CHILE)




                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                         (BOLIVIE c. CHILI)




                                                 18 JUIN 2013

                                              ORDONNANCE




2 CIJ1046.indb 3                                                 25/04/14 10:34

                    223 	                                 ﻿




                                   INTERNATIONAL COURT OF JUSTICE


        2013                                        YEAR 2013
       18 June
     General List
      No. 153
                                                   18 June 2013

                                OBLIGATION TO NEGOTIATE
                               ACCESS TO THE PACIFIC OCEAN
                                              (BOLIVIA v. CHILE)




                                                     ORDER


                    Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                               Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                               Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                               Sebutinde, Bhandari ; Registrar Couvreur.



                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    24 April 2013, whereby the Government of the Plurinational State of
                    Bolivia instituted proceedings against the Republic of Chile with regard
                    to a dispute “relating to Chile’s obligation to negotiate in good faith and
                    effectively with Bolivia in order to reach an agreement granting Bolivia a
                    fully sovereign access to the Pacific Ocean” ;
                       Whereas on 24 April 2013 a signed copy of the Application was trans-
                    mitted to Chile ;
                       Whereas by letter dated 24 April 2013 accompanying its Application,
                    Bolivia notified the Court of the appointment of H.E. Mr. Eduardo

                    4




2 CIJ1046.indb 4                                                                                  25/04/14 10:34

                   224 	       obligation to negotiate access (order 18 VI 13)

                   Rodríguez Veltzé as Agent ; and whereas by letter dated 7 May 2013,
                   Chile notified the Court of the appointment of H.E. Mr. Felipe Bulnes
                   Serrano as Agent ;
                      Whereas, at a meeting held by the President of the Court with the
                   Agents of the Parties on 12 June 2013, the latter indicated that they had
                   come to an agreement that Bolivia should have a period of ten months at
                   its disposal, from the day of the present Order, in which to prepare its
                   Memorial, and that Chile should then have a period of ten months for the
                   preparation of its Counter-Memorial ;
                      Taking into account the agreement of the Parties,
                       Fixes the following time‑limits for the filing of the written pleadings :

                     17 April 2014 for the Memorial of the Plurinational State of Bolivia ;
                     18 February 2015 for the Counter‑Memorial of the Republic of Chile ;
                   and
                       Reserves the subsequent procedure for further decision.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this eighteenth day of June, two thousand
                   and thirteen, in three copies, one of which will be placed in the archives
                   of the Court and the others transmitted to the Government of the Pluri-
                   national State of Bolivia and the Government of the Republic of Chile,
                   respectively.

                                                                    (Signed) Peter Tomka,
                                                                              President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                   5




2 CIJ1046.indb 6                                                                                    25/04/14 10:34

